Citation Nr: 0100038	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  00-10 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for depressive disorder, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active duty from October 1973 to April 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Upon review of the record, the Board finds that it is 
necessary to remand this case to re-schedule the veteran for 
a personal hearing at the RO before a Member of the Board 
[effective September 14, 2000, a Member of the Board may also 
be known as a "veterans law judge," see 65 Fed. Reg. 55462 
(Sept. 14, 2000)].  The veteran was scheduled for a hearing 
before the Board on November 15, 2000.  However, in a Report 
of Contact dated November 14, 2000, the representative 
contacted the RO and requested that his hearing be re-
scheduled as the veteran was then hospitalized at a VA 
facility.

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the above-cited 
Report of Contact dated in November 2000, 
to re-schedule the veteran for a personal 
hearing at the RO before a Veterans Law 
Judge.  All correspondences pertaining to 
this matter should be associated with the 
claims folder.

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord due process of 
law.  No action is required of the veteran until he receives 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

